Citation Nr: 1112461	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  04-11 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to February 1989.  

By its decision of March 16, 2010, the Board of Veterans' Appeals (Board) denied TDIU entitlement, in addition to various other claims for VA benefits.  An appeal as to the Board's denial of TDIU entitlement was subsequently taken to the United States Court of Appeals for Veterans Claims (Court) and the parties to such appeal thereafter jointly moved the Court to vacate the Board's decision and to remand the matter to the Board for further review.  The basis of the parties' motion was the Board's failure to provide adequate reasons and bases due to the absence of a discussion of a June 2006 entry in VA outpatient treatment records and its impact in the adjudication of the Veteran's TDIU claim.  The Court by its order, dated in September 2010, granted the parties' motion and the case has since been returned to the Board for further review.  


FINDINGS OF FACT

1.  The Veteran has a high school diploma and additional vocational training as an electrician and past work experience as an electrician, with all full-time work reportedly ceasing in June 2005.  

2.  In connection with the Veteran's March 2007 claim for TDIU entitlement, it is shown that service-connected disabilities involving a mood disorder due to a general medical condition, a major depressive disorder, and degenerative joint disease of the right knee render the Veteran unable to obtain or maintain substantially gainful work, consistent with his educational and occupational background.



CONCLUSION OF LAW

The criteria for the assignment of a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board herein finds that the record reasonably supports entitlement of the Veteran to a TDIU.  Inasmuch as only favorable action involving the instant appeal is herein taken, the need to discuss the VA's efforts to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), as codified in the United States Code, its implementing regulations, or the body of law interpretive thereof, or 38 C.F.R. § 3.103(c)(2) (2010) as to the conduct of the hearing on appeal, see Bryant v. Shinseki, 23 Vet. App. 488 (2010), is obviated.

By this appeal, the Veteran argues that he is entitled to a TDIU, citing the severity of his service-connected psychiatric and orthopedic disabilities and their functional limitations, and medical opinion evidence substantiating such assertion.  The Board concurs.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term, unemployability, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

In the matter at hand, service connection has been established for two disabilities, including a mood disorder due to a general medical condition and major depressive disorder associated with degenerative joint disease of the right knee, evaluated as 70 percent disabling from February 2007, and degenerative joint disease of the right knee, evaluated as 20 percent disabling since October 2004.  Since February 2007, a combined disability evaluation of 80 percent has remained in effect.  

Hence, as of February 2007, the schedular requirements of § 4.16(a) are met.  The question thus presented by this appeal is whether the Veteran in connection with his TDIU claim of March 2007, the denial of which forms the basis of the instant appeal, was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

Review of the record indicates that, prior to his March 2007 TDIU claim, the Veteran had sought a TDIU, with entitlement thereto being denied.  His most recent, prior claims for TDIU entitlement were denied by means of rating decisions entered in June and November 2006, from which no timely appeal was initiated.  

Information now of record is to the effect that the Veteran has a high school diploma and some additional training to become an electrician.  His previous work experience was primarily as an electrician, with all full-time employment reportedly ceasing in June 2005.  Input from the Veteran's former employer in August 2007 is not inconsistent with the foregoing, and at that time, the employer indicated that the Veteran had been placed on disability retirement from his job as an electrician, effective from December 2005.  Other employer-provided information indicates that the Veteran's disability retirement was premised on knee and spinal impairments, as well as psychiatric disorders, the latter of which were so severe as to be found to equal the criteria set forth in Paragraphs 12.04 and 12.06 of the Listings of Impairments utilized by the Railroad Retirement Board, which largely mirror the criteria followed by the Social Security Administration in determining permanent and total disablement.  

The fact that the Veteran's service-connected disabilities have been evaluated in combination as 80 percent disabling throughout the appeal period signifies recognition by VA that there is present resulting disability and a corresponding industrial impairment.  See 38 C.F.R. § 4.1.  Such ratings, however, are not dispositive of the question of whether service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  In Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), the following was noted:

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

The RO has determined in the first instance that the Veteran is not rendered unemployable on the basis of his service-connected disabilities, citing the reports of VA examinations in 2007 and 2010.  VA psychological examination in May 2007 revealed a diagnosis of a major depressive disorder, recurrent, moderate, and it was noted by the examiner that the Veteran had not shown to date that he was unemployable and he was encouraged to consult with VA officials regarding entry into vocational rehabilitation or other type programs.  Deficiencies regarding judgment, thinking, family relations, work, and mood were found to be present.  VA joints examinations in May and November 2007 by the same VA examiner identified right knee pain in association with arthritis and some variation between stated complaints and objective findings.  In the examiner's opinion, only mild limitations with respect to chores, shopping, and traveling resulted, with there being mild to moderate restrictions involving exercise.  

Notice is taken that a VA examiner in August 2010 concluded that the Veteran's right knee disorder, diagnosed as degenerative joint disease of the right knee with probable pseudogout, would require assignment of different job duties and result in increased absenteeism, with resulting functional limitations as to decreased mobility and an inability to lift and carry objects, as well as diminished strength of the lower extremity and pain.  A severe impact was judged to result with respect to the Veteran's ability to perform chores and shopping, as well as a preclusion of sports, recreation, and exercise activities.  A mild reduction in driving and traveling was noted.  A VA psychological examination in September 2010 yielded a diagnosis of a major depressive disorder, moderate, and it was the examiner's opinion that that there was no evidence of total occupational impairment and no assessment of unemployability, due solely to depressive symptoms, which were noted to include depressed mood, anhedonia, insomnia, fatigue, daily feelings of worthlessness, concentration impairment, and recurrent thoughts of suicide three to four times weekly.  

Evidence clearly supporting entitlement includes a VA treatment note compiled in June 2006 indicating that the Veteran had returned to his former employer, a railroad company, to seek reinstatement, but was refused due to his level of disablement.  Medical records compiled since 2006 by a private osteopathic physician disclose a significant, longstanding problem involving right knee pain and a gait abnormality, for which periodic injections for relief of knee pain were undertaken.  A private treating physician in March 2010 opined that the Veteran's service-connected disabilities rendered him unemployable.  Also, an individual unemployability assessment was undertaken in January 2011 by a vocational consultant, which involved a review of pertinent history and the entirety of the Veteran's VA claims folder, and culminated in entry of an opinion that the Veteran was unemployable due to service-connected disablement, citing identified physical and mental limitations outlined by the record and the absence of transferable work skills from prior physically demanding, skilled work.  

It, too, is noted that by definition, a 70 percent rating for psychiatric disablement contemplates occupational and social impairment in deficiencies in most areas and his 20 percent rating for right knee disability denotes a significant limitation of motion with pain on movement.  The Veteran and his spouse have offered credible testimony as to the functional limitations associated with the disabilities in question, which are noted to be severe and far-reaching, and it is significant that the Veteran has offered persuasive testimony that he has attempted vocational retraining at KY Tech, but was unable to achieve an appropriate score due to a reported inability to concentrate to permit him entry into a retraining program.  Inasmuch as the evidence denoting multiple limitations associated with the Veteran's service-connected disabilities, which in combination are found to render the Veteran unemployable, is not outweighed by evidence to the contrary, entitlement to a TDIU is found to be established.  


ORDER

Entitlement to a TDIU is granted, subject to those provisions governing the payment of monetary benefits.  



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


